Citation Nr: 1204132	
Decision Date: 02/03/12    Archive Date: 02/13/12

DOCKET NO.  04-39 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for sensorineural hearing loss.

2.  Entitlement to service connection for a right wrist disorder.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. Snyder, Counsel

INTRODUCTION

The Veteran had active service from September 1974 to September 1977.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a decision of June 2004 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery Alabama.  This matter was previously before the Board in June 2006 and September 2010, when it was remanded for additional development and due process concerns. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In September 2010, the Board remanded these claims, in part, to obtain all outstanding VA treatment records, to include those dating prior to July 2008.  Review of the record indicates that VA treatment records were associated with the claims file.  The record is still absent any treatment records dating prior to July 2008, however, and it does not appear that these records were requested.   Thus, there remain outstanding VA treatment records.  Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Thus, the claims must be remanded for compliance with the September 2010 remand instruction.

Accordingly, the case is REMANDED for the following action:

1.   Request all VA treatment records dating prior to August 26, 2008, and subsequent to September 15, 2010.  

2.  Thereafter, readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


